Opinion by
Judge Lindsay :
Lewis C. Thompson and appellant, Johns, could not rescind the contract without the concurrence of the appellee, Moses A. Thompson.
It does not matter that the latter verbally consented to the rescission. A verbal contract of this character can not be enforced. It was not necessary that appellee should plead the statute of frauds. The petition showed that his agreement to rescind had not been evi*600denced by a writing. The contract between appellant and L. C. Thompson entitled the former in equity to be substituted to the rights of the latter as against appellee. He may compel appellee to pay one-half of the unpaid purchase money, and may have partition of the lands. But before he can have specific execution, he must show himself able, ready and willing to convey in accordance with the stipulations of his bond for title. His petition does not disclose a good cause of action for specific execution, or for any other purpose urged. It was therefore properly dismissed.
A. T. and D. Tames, for appellant.

Dawson & Martin, for appellee.

Judgment affirmed.